DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 3-21-22 has been entered.  Claims 8 and 18-21 have been amended.  Claims 8 and 13-21 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-21-22 was filed after the mailing date of the Non-Final Office Action on 12-21-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13-14 and 16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al., 2013 (US 20130195763 A1) as evidenced by Landry et al., 2013 (GeneSeq Accession No. BAR72529, computer printout, pages 1-2) (Landry SEQ ID No. 1) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-21-21.  Applicant's arguments filed 3-21-22 have been fully considered but they are not persuasive.
Applicant argues that claims have been amended to recite an isolated cell or a cell line and reference Landry is directed to methods of improving long-term memory, cognition and sleep in an animal by increasing expression of an endogenous FABP gene.  Examples of Landry does not describe expression of a heterologous gene by a FABP7 promoter sequence nor describe expression of a heterologous gene by SEQ ID No. 1.  Landry nowhere recites “interneuron” and does not disclose a method of expressing a gene in an interneuron.  Further, BAR72529 fails to cure the defects of Landry.  BAR72529 does not describe an example of a FABP7 promoter operatively linked to a nucleic acid sequence encoding a heterologous gene.  Thus, neither Landry nor BAR72529 discloses the claimed method of expressing a gene in an interneuron (Remarks, p. 8-11).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-21-21 and the following reasons.
Landry teaches a method comprising using a cell that includes an expression construct comprising a FABP promoter operably linked to a polynucleotide encoding a reporter molecule, wherein the cell is contacted with a candidate substance and cultivating the cell under conditions to express the reporter molecule (e.g. Abstract).   Fig. 1 provides the nucleotide sequence of the promoters of human and mouse FABP3, FABP5 and FABP7 genes (SEQ ID Nos. 1-6).  Assays for identifying compounds that increase expression of a FABP gene in a cell comprising an endogenous FABP gene, and such compound can be used to improve sleep quality and long-term memory in an animal, such as human (e.g. [0031], claim 1).  Many suitable cells can be used as host cell for the expression vector, including bacteria, yeast and mammalian cells originated from various tissues, including central nervous system cells (e.g. [0047]) (For claim 16).  Central nervous system cells include interneurons (For claim 8).
Landry teaches a method of inserting into a host cell an expression vector comprising a FABP promoter operably linked to a FABP ORF and a reporter gene to yield a transgenic host cell, and then exposing the cell to at least one compound to test its ability to increase expression of a FABP gene.  The host cell is exposed to the compound being tested in vitro (e.g. claims 5-6).  Landry teaches a suitable reporter molecule allows the expression level of the FABP promoter to be assayed.  A reporter gene can be used to monitor and report the expression level of the FABP promoter in the presence or absence of a candidate substance (e.g. [0042]).  A reporter gene can be a gene encoding GFP, luciferase or beta-galactosidase (e.g. [0043], claim 8).  A promoter for a FABP gene is engineered into an expression vector comprising a FABP promoter operably linked to a nucleic acid sequence encoding a reporter molecule (e.g. [0044]).  Host cells for the expression vector include bacteria, yeast, insect and mammalian cells originated from various tissues, including central nervous system cells (e.g. [0047], claim 10).  It is apparent that the host cell can be an isolated cell.  The gene encoding GFP, luciferase or beta-galactosidase is a heterologous gene.
“Interneurons are the central nodes of neural circuits, enabling communication between sensory or motor neurons and the central nervous system (CNS)”.  “In the neocortex (making up about 80% of the human brain) approximately 20-30% of neurons are interneurons” (e.g. page 1).  Different parts of CNS have various types of interneurons.  For example, spinal cord has 1a inhibitory interneuron and 1b inhibitory interneuron.  Cortex has parvalbumin-expressing interneurons, CCK-expressing interneurons, VIP-expressing interneurons and SOM-expressing interneurons.  Cerebellum has basket cells, stellate cells, Golgi cells, granule cells etc.  Striatum has Parvalbumin-expressing interneurons, cholinergic interneurons and tyrosin hydroxylase-expressing interneurons etc. (p. 2) (Wikipedia-Interneuron, 2022, pages 1-5).  Therefore, Landry does teach a method of transfecting an isolated cell with an expression vector comprising a FABP promoter, such as human FABP7 promoter sequence that is 100% identical to the sequence of SEQ ID No. 1, operably linked to a heterologous gene.  The isolated cell can be central nervous system cells that include various types of interneurons.  Thus, the claims are anticipated by Landry.
It is noted that the Landry (SEQ ID No. 1) is Examiner’s annotation and it means Landry reference discloses nucleotide sequence that is 100% identical to the sequence of SEQ ID No. 1 of the present invention.  Landry (SEQ ID No. 1) teaches a murine fatty acid binding protein 7 promoter and coding sequence (SEQ ID NO. 6) GeneSeq Accession No. BAR72529, which is 100% identical to the sequence of SEQ ID No. 1 of the present invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 and 20-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Landry et al., 2013 (US 20130195763 A1) as evidenced by Landry et al., 2013 (GeneSeq Accession No. BAR72529, computer printout, pages 1-2) (Landry SEQ ID No. 1) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-21-21.  Applicant's arguments filed 3-21-22 have been fully considered but they are not persuasive.
Applicant argues that neither Landry nor BAR72529 recites “interneuron” or a method of expressing a gene in an interneuron.  Applicant cites MPEP 2142 and argues that a person of skill in the art can only based on impermissible hindsight reasoning to arrive at the Applicant’s claimed invention.  The Office action fails to present a prima facie case of obviousness because the applied references fail to provide a killed person with a reasonable expectation of achieving Applicant’s claimed method.  The Office fails to meet the burden to demonstrate that there was a reasonable expectation of successfully achieving the claimed method.  Examples of Landry describe heat shock promoter-driven expression of FABP7 cDNA but do not describe expression of a heterologous gene by a FABP7 promoter sequence, or the promoter sequence is 100% identical to the sequence of SEQ ID No. 1.  Neither Landry nor BAR72529 teach or suggest that transfecting an interneuron with an expression vector of the amended claim 8 would result in expression of an operably linked heterologous gene in the interneuron.  Even if the skilled person would have been motivated to transfect an isolated interneuron or a cell line comprising interneuron with such an expression cassette, there was no reason to believe that such transfecting would result in expression of the operably linked heterologous gene in the interneuron cell or cell line (Remarks, p. 11-14).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-21-21, the reasons set forth above and the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Landry teaches a method of inserting into a host cell an expression vector comprising a FABP promoter operably linked to a FABP ORF and a reporter gene to yield a transgenic host cell, and then exposing the cell to at least one compound to test its ability to increase expression of a FABP gene.  The host cell is exposed to the compound being tested in vitro (e.g. claims 5-6).  Landry teaches a suitable reporter molecule allows the expression level of the FABP promoter to be assayed.  A reporter gene can be used to monitor and report the expression level of the FABP promoter in the presence or absence of a candidate substance (e.g. [0042]).  A reporter gene can be a gene encoding GFP, luciferase or beta-galactosidase (e.g. [0043], claim 8).  A promoter for a FABP gene is engineered into an expression vector comprising a FABP promoter operably linked to a nucleic acid sequence encoding a reporter molecule (e.g. [0044]).  Host cells for the expression vector include bacteria, yeast, insect and mammalian cells originated from various tissues, including central nervous system cells (e.g. [0047], claim 10).  It is apparent that the host cell can be an isolated cell.  The gene encoding GFP, luciferase or beta-galactosidase is a heterologous gene.
Thus, Landry does teach a method of transfecting an isolated cell with an expression vector comprising a FABP promoter, such as human FABP7 promoter sequence that is 100% identical to the sequence of SEQ ID No. 1, operably linked to a heterologous gene.  The isolated cell can be central nervous system cells that include interneurons.  Transfecting a cell with an expression vector comprising a heterologous gene for the expression of the heterologous gene in the cell in vitro was well known in the art and is routine experimentation to one ordinary skill in the art before the effective filing date of the claimed invention.  There is reasonable expectation of success that once the expression vector is introduced into the cell in vitro, the heterologous gene, such as GFP gene, could be expressed in the cell for testing the effect of candidate compound on the expression of heterologous gene in the cell, which was taught by Landry.

Claims 8 and 16-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Landry et al., 2013 (US 20130195763 A1) as evidenced by Landry et al., 2013 (GeneSeq Accession No. BAR72529, computer printout, pages 1-2) (Landry SEQ ID No. 1) as applied to claims 8 and 20-21 above, and further in view of Roska et al., 2013 (WO 2013/068413 A1, IDS) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-21-21.  Applicant's arguments filed 3-21-22 have been fully considered but they are not persuasive.
Applicant reiterates the arguments regarding references Landry and BAR72529 and argues that SEQ ID No. 1 of Roska and SEQ ID No. 1 of the instant application are not identical.  SEQ ID No. 1 of Roska is 2,011 nucleotides in length, while SEQ ID No. 1 of the instant application is 1,229 nucleotides in length.  Roska describes SEQ ID No. 1 is effective to drive gene expression in rod photoreceptor cells but do not recite “interneurons” or the present claimed invention.  Applicant reiterates the hindsight reasoning arguments regarding Landry, BAR72529 and Roska.  The skilled artisan starting from Landry would have had no motivation to look to Roska in seeking a method of expressing a gene in interneurons because Roska is directed to promoter-driven gene expression in rod photoreceptor cells, and Roska makes no mention of interneurons.  Applicant further argues that the combination of Landry, BAR72529 and Roska fails to provide a skilled person with reasonable expectation of achieving Applicant’s claimed method.  Even if the skilled person would have been motivated to transfect an isolated interneuron or a cell line comprising interneuron with such an expression cassette, there was no reason to believe that such transfecting would result in expression of the operably linked heterologous gene in the interneuron cell or cell line (Remarks, p. 14-17).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-21-21, the reasons set forth above and the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Roska teaches an isolated nucleic acid comprising, or consisting of, the nucleic acid sequence of SEQ ID No. 1 and said isolated nucleic acid specifically leads to the expression in rod cells of a gene under the control of said isolated nucleic acid (e.g. Abstract, claim 1).  Roska also discloses a mouse fatty acid binding protein 7 (FABP7) gene promoter, SEQ ID No. 1 (From 783 nt to 2011 nt), which is 100% identical to the nucleotide sequence of SEQ ID No. 1 of the instant invention.  Nucleotide 783 to nucleotide 2011 of SEQ ID No., 1 from Roska is exactly 1,299 nucleotides in length.  The claims read on an isolated nucleic acid molecule comprising the nucleotide sequence of SEQ ID No. 1, or comprising a nucleic acid sequence of at least 1000 bps and having at least 80% identity to the sequence of Seq ID No. 1.  Therefore, the sequence of SEQ ID No. 1 from Roska anticipates the nucleic acid sequence comprising the sequence of SEQ ID No. 1 as claimed.
Landry does teach a method of transfecting an isolated cell with an expression vector comprising a FABP promoter, such as human FABP7 promoter sequence that is 100% identical to the sequence of SEQ ID No. 1, operably linked to a heterologous gene.  The isolated cell can be central nervous system cells that include interneurons.  Roska teaches expression cassette comprising the isolated nucleic acid, which is 100% identical to SEQ ID No. 1 of the instant invention, operably linked to at least a nucleic acid sequence encoding for a gene for expression in rod cells, including human and rodent rod cells.  Since both CNS cells (interneurons) and the retinal rod cells are neurons, it would be obvious for one of ordinary skill in the art to transfect rodent interneurons or human interneurons with an expression vector comprising the FABP7 promoter sequence in order to overexpress the gene of interest and to identify compounds that increase expression of a FABP gene or gene or interest in a cell with reasonable expectation of success.  Both Landry and Roska teaches preparation of an expression vector comprising coding sequence of a reporter molecule under the control of murine FABP7 promoter sequences, and since Roska teaches the expression vector can be a AAV vector, it would be obvious for one of ordinary skill in the art to substitute the expression vector taught by Landry with the viral vector, such as AAV vector, taught by Roska for the expression of the reporter molecule under the control of the FABP7 promoter sequence with reasonable expectation of success.  Thus, there is motivation for one or ordinary skill in the art to combine the teachings of Landry and Roska with reasonable expectation of success.
Transfecting a cell with an expression vector comprising a heterologous gene for the expression of the heterologous gene in the cell in vitro was well known in the art and is routine experimentation to one ordinary skill in the art before the effective filing date of the claimed invention.  There is reasonable expectation of success that once the expression vector is introduced into the cell in vitro, the heterologous gene, such as GFP gene, could be expressed in the cell for testing the effect of candidate compound on the expression of heterologous gene in the cell, which was taught by Landry.

Claim 8, 13-14 and 16-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Roska et al., 2013 (WO 2013/068413 A1, IDS) as evidenced by Roska et al., 2013 (GeneSeq Accession No. BAO45456, computer printout, pages 1-3) and in view of Landry et al., 2013 (US 20130195763 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-21-21.  Applicant's arguments filed 3-21-22 have been fully considered but they are not persuasive.
Applicant reiterates SEQ ID No. 1 of Roska and SEQ ID No. 1 of the instant application are not identical.  Applicant reiterates that Roska does not recite “interneurons” and does not recite a “method of expressing a gene in an interneuron”.  Landry also makes no mention of “interneurons”, and examples of Landry are limited to heat shock promoter-driven expression of FABP7 cDNA.  The skill person starting from Roska would have has no motivation to look to Landry in seeking a method of expressing a heterologous gene in interneurons.  There is no prima facie obviousness based on the combination of Roska, as evidenced by BAO45456, and Landry, as evidenced by BAR72529.  None of Roska, BAO45456, Landry, or BAR72529 teach or suggest that transfecting an interneuron with an expression cassette that meets the limitations of Applicant’s claim 8 as amended would result in expression of an operably linked heterologous gene in an interneuron.  Even if the skilled person would have been motivated to transfect an isolated interneuron or a cell line comprising interneuron with such an expression cassette, there was no reason to believe that such transfecting would result in expression of the operably linked heterologous gene in the interneuron cell or cell line. Applicant also reiterates the impermissible hindsight reasoning arguments (Remarks, p. 17-20).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-21-21, the reasons set forth above and the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an interneuron as a host cell for the transfection of an expression vector because Roska teaches preparation of AAV2/8-Fabp7-EGFP to transfect a host cell, such as rod cells (retinal neurons) for expression of GFP and Landry teaches mammalian cells originated from various tissues, including central nervous system cells, can be used as host cells for the expression vector.  Since the central nervous system cells taught by Landry include interneurons, it would be obvious for one of ordinary skill in the art to substitute the rod cells taught by Roska with the CNS cells including interneurons taught by Landry for the expression of a gene under the control of Fabp7 promoter sequence in a host cell with reasonable expectation of success.
Transfecting a cell with an expression vector comprising a heterologous gene for the expression of the heterologous gene in the cell in vitro was well known in the art and is routine experimentation to one ordinary skill in the art before the effective filing date of the claimed invention.  There is reasonable expectation of success that once the expression vector is introduced into the cell in vitro, the heterologous gene, such as GFP gene, could be expressed in the cell for testing the effect of candidate compound on the expression of heterologous gene in the cell, which was taught by Landry.

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632